In an action to recover on a promissory note, the defendant appeals from a judgment of the Supreme Court, Queens County (Golar, J), dated May 3, 2004, which, upon an order of the same court dated April 6, 2004, confirming the report of a Judicial Hearing Officer (Leviss, J.H.O.), dated November 18, 2003, made after a hearing, is in favor of the plaintiffs and against him in the total sum of $196,170.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly entered judgment based on its order confirming the determination of the Judicial Hearing Officer since the findings contained in the Judicial Hearing Officer’s report were supported by the record (see Mondello v Mondello, 253 AD2d 861 [1998]; Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705 [1985]). Florio, J.E, Adams, Luciano and Fisher, JJ., concur.